 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Beverly EnterprisesÐMinnesota, Inc. d/b/a Lynwood Health Care Center and Minnesota's Health Care Union, Local 113, SEIU, AFL± 
CIO, CLC. Case 18±CA±14467 July 3, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on May 12, 1997, the General Counsel of the National Labor Relations Board issued a complaint on May 16, 1997, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the 
tification in Case 18±RC±16062 as the exclusive bar-gaining representative of the registered nurses (RNs) and licensed practical nurses (LPNs) employed at the 
tions, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer 
admitting in part and denying in part the allegations in the complaint. tion for Summary Judgment. On June 5, 1997, the 
Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion ent filed a response. Ruling on Motion for Summary Judgment In its answer and response the Respondent admits its ployed at the Respondent's Fridley, Minnesota facility are statutory supervisors as defined in Section 2(11) of 
the Act. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). Accordingly, we grant the Motion for Summary Judg-
ment.1 On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a California corporation, has been engaged in the operation of a nesota. During the calendar year ending December 31, ations, derived gross revenues in excess of $500,000 
and purchased and received at its Minnesota facilities rectly from sources and suppliers located outside the State of Minnesota. We find that the Respondent is an employer engaged in commerce within the meaning of 
Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held March 20, 1997, the Union was certified on April 1, 1997, as the exclusive collective-bargaining representative of the employees in the following appropriate unit: All full-time and regular part-time registered 
nurses and licensed practical nurses employed at cluding guards and supervisors as defined in the Act, and all other employees. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain stitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after May 5, 1997, to bargain with the Union as the exclusive collective-bargaining 
representative of employees in the appropriate unit, the Respondent has engaged in unfair labor practices af-1 Member Higgins notes that he dissented in the representation proceeding and would have granted the Respondent's request for re-view of the Regional Director's Decision and Direction of Election. 
However, he agrees with his colleagues that the Respondent has 

ing a hearing. 323 NLRB No. 200  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD fecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, 
derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Beverly EnterprisesÐMinnesota, Inc. nesota, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from (a) Refusing to bargain with Minnesota's Health Care Union, Local 113, SEIU, AFL±CIO, CLC, as the exclusive bargaining representative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the 
understanding in a signed agreement: All full-time and regular part-time registered 
nurses and licensed practical nurses employed at its Fridley, Minnesota facility; excluding guards and supervisors as defined in the Act, and all 
other employees. (b) Within 14 days after service by the Region, post tached notice marked ``Appendix.''2 Copies of the no-2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' tice, on forms provided by the Regional Director for 

spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since May 12, 1997. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. July 3, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 

dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Minnesota's Health Care Union, Local 113, SEIU, AFL±CIO, CLC, 
as the exclusive representative of the employees in the 
bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act.  LYNWOOD HEALTH CARE CENTER 3 WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees 
in the bargaining unit: All full-time and regular part-time registered 
nurses and licensed practical nurses employed at our Fridley, Minnesota facility; excluding guards and supervisors as defined in the Act, and all other employees. BEVERLY ENTERPRISESÐM INNESOTA, INC. D/B/A LYNWOOD HEALTH CARE CENTER 